DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/03/2022 has been entered. Claims 18 -19 have been canceled. Claims 1, 3, 10-12, and 20 have been amended. Claims 1-3, 7-12, 16-17, and 20 are pending.
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 20, applicant argues on pages 5-7 of the Remarks that, Gelbman does not actually teach that the recording media device 104 is configured for " receiving, by an industrial automation input/output (I/O) module having a plurality of data channels each having a respective type of analog input (AI), analog output (AO), discrete input (DI), or discrete output (DO), a request that includes electronic label information for reprogramming a label paired to the industrial automation I/O module to identify one or more of the plurality of data channels of the industrial automation I/O module…"
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes industrial automation I/O module at least with discrete input/output in Fig. 2, 20 and paragraphs 13, 46, 71, “the activator module comprises a transceiver for receiving input signals and sending output signals to the electronic label”. Paragraph 46 also describes, “the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22.” Paragraph 71 also describes, “the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency” Examiner interprets activator module transceiver as the industrial automation discrete input/output channel. Examiner asserts that the combination of Gelbman and Yodfat describes the above limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (US Pub. 20070024551) in view of Yodfat et al (US Pub. 20110118694).
Regarding claim 1, Gelbman discloses:
A method, (at least refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Receiving, by an electronic module, industrial automation input/output (I/O) module having a plurality of data channels each having a respective type of analog input (AI), analog output (AO), discrete input (DI), or discrete output (DO), (at least refer to fig. 2, 20 and paragraphs 13, 46, 71. Describes the activator module comprises a transceiver for receiving input signals and sending output signals to the electronic label. Para. 46, describes: the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. Examiner interprets activator module transceiver as the discrete input/output channel)
A request that includes electronic label information for reprogramming a label paired to the industrial automation I/O module to identify one or more of the plurality of data channels of the industrial automation I/O module, (at least refer to fig. 2, 15 and paragraphs 45, 46, 111, 112. Describes the activator module, when used in connection with the electronic label 16, can function as a master controller, by sending signals to the electronic label so as to actuate the label to display particular indicia, or by receiving selected signals from the electronic label for subsequent use. The signals received by the activator module 18 can be representative of a variety of information, including the status of the indicia displayed by the electronic label 16, as well as any other information suitable to be employed by the activator, and which would be obvious to those of ordinary skill in the art. The signals sent by the activator module are used by the electronic label to address specific pixels or segments of the electronic label to form the human or machine readable indicia 14. Para. 46, describes: the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 111, describes: the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon. Para. 112, describes: the activator module can be mounted within the housing of the disk drive. Since the activator module does not need to make direct contact with the disk, the activator can instruct the label to alter or update information displayed by the label even while the disk is spinning. The activator module can thus be configured for activating the label independent of label movement)
Wherein the label is identified by a first ID, (at least refer to fig. 2, 15 and paragraphs 109, 111, 123. Describes all menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 111, describes: the label can display information related to the contents of the disk, such as the type of software, files, version number, amount of available storage space, and the like. Para. 123, describes: The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal) 
Wherein the request has a second ID, (at least refer to fig. 15 and paragraph 111. Describes the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Examiner interprets the encrypted message signal as the second ID) 
Wherein the electronic label information includes configuration information representative of a configuration of the industrial automation I/O module, (at least refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon) and 
Wherein the label is configurable and capable of displaying an image or text without any power required to maintain the image or text, (at least refer to fig. 13 and paragraphs 108-109, 78. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia); 
Transmitting, by the industrial automation I/O module, the electronic label information to the label wirelessly or across a wired connection, (at least refer to fig. 2 and paragraphs 42, 46. Describes the digital electronic label includes a pixel addressable alterable display media that can be updated or altered via wireless transmissions or using an electronic writer. Para. 46, describes: the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16);
When the second ID matches the first ID, reprogramming the label with the electronic label information, (at least refer to fig. 2, 20 and paragraphs 131, 123, 47. Describes the activator can alter information in the label independently or without directly c contacting the label. For example, the activator module can alter or update the label when the card is disposed in an article of clothing, a non-conductive package, a wallet, purse, bill fold, business card case, credit card bill folder, wallet picture holders, or checkbook. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label. Examiner interprets the unique identification of the label with the encrypted message signal of the activator as the compared first ID to second ID) 
Gelbman does not explicitly disclose:
When the first ID of the label does not match an ID of the electronic module, issuing, by the label, an alert for display on the label.
Yodfat teaches: 
When the first ID of the label does not match an ID of the electronic module, issuing, by the label, an alert for display on the label, (at least refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. nonvolatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
The two references are analogous art because they both relate with the same field of invention of electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide communication interfaces for authentication of the different parts of the device and incorporate the functionality of notifying users by displaying an alert on a screen as taught by Yodfat with the electronic label that does not require power to maintain the selected indicia as disclosed by Gelbman. The motivation to combine the reference of Yodfat is to provide and display a validation mechanism/message to enable/disable operation of the dispensing unit based, at least in part, on a determination of whether operation of the dispensing, device is authorized.
Regarding claim 10, Gelbman discloses:
An apparatus, (at least refer to fig. 3 and paragraph 51. Describes electronic label system 10) comprising: 
An industrial automation input/output (l/O) module operating in an industrial control system, the industrial automation I/O module having a plurality of data channels each having a respective type selected from analog input (Al), analog output (AO), discrete input (DI), or discrete output (DO), (at least refer to fig. 2, 20 and paragraphs 13, 46, 71. Describes the activator module comprises a transceiver for receiving input signals and sending output signals to the electronic label. Para. 46, describes: the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. Examiner interprets activator module transceiver as the discrete input/output channel); and 
A label paired to the industrial automation I/O module to identify one or more of the plurality of data channels of the industrial automation I/O module, wherein the label is identified by a first ID, (at least refer to fig. 15 and paragraphs 46, 111, 123. Describes the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 111, describes: the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon. Para. 123, describes: the labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal); 
Wherein the industrial automation I/O module is configured to (a) receive a request that includes electronic label information for reprogramming the label, the request having a second ID, (at least refer to fig. 2, 20 and paragraphs 131, 123, 47. Describes the activator can alter information in the label independently or without directly c contacting the label. For example, the activator module can alter or update the label when the card is disposed in an article of clothing, a non-conductive package, a wallet, purse, bill fold, business card case, credit card bill folder, wallet picture holders, or checkbook. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label) and 
(b) transmit the electronic label information to the label wirelessly or across a wired connection, (at least refer to fig. 2 and paragraphs 42, 46. Describes the digital electronic label includes a pixel addressable alterable display media that can be updated or altered via wireless transmissions or using an electronic writer. Para. 46, describes: the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16) and 
(c) cause the electronic label information to be displayed at the label when the second ID matches the first ID, (at least refer to fig. 2, 20 and paragraphs 131, 123, 47. Describes the activator can alter information in the label independently or without directly c contacting the label. For example, the activator module can alter or update the label when the card is disposed in an article of clothing, a non-conductive package, a wallet, purse, bill fold, business card case, credit card bill folder, wallet picture holders, or checkbook. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label. Examiner interprets the unique identification of the label with the encrypted message signal of the activator as the compared first ID to second ID)
the label being configurable and capable of (i) displaying an image or text without any power required to maintain the image or text, (at least refer to fig. 13 and paragraphs 108-109, 78. Describes the display portion of the label can display either a portion of the menu or the entire menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) and 
Wherein the electronic label information includes configuration information representative of a configuration of the industrial automation I/O module, (at least refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon).
Gelbman does not explicitly disclose:
(ii) issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the industrial automation I/O module to which the label is paired.
Yodfat teaches: 
(ii) issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the industrial automation I/O module to which the label is paired, (at least refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. nonvolatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
Regarding claim 10 see the motivation of claim 1.
Regarding claim 20, Gelbman discloses:
A method, (at least refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Providing in an industrial control system a universal input/output (I/O) module able to be configured to have any of the I/O types (i) analog input (Al), (ii) analog output (AO), (iii) discrete input (DI), (iv) discrete output (DO), (at least refer to fig. 2, 20 and paragraphs 13, 46, 71. Describes the activator module comprises a transceiver for receiving input signals and sending output signals to the electronic label. Para. 46, describes: the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. Examiner interprets activator module transceiver as the discrete input/output channel)
Wherein the universal I/O module includes a label identified by a first ID, and wherein the universal I/O module is an I/O module operating within the industrial control system, (at least refer to fig. 2, 15 and paragraphs 13, 111, 123. Describes the activator module comprises a transceiver for receiving input signals and sending output signals to the electronic label. Para. 111, describes: the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon. The label can display information related to the contents of the disk, such as the type of software, files, version number, amount of available storage space, and the like. Para. 123, describes: The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal); 
Replacing a failed I/O module with the universal I/O module within the industrial control system, the failed I/O module configured one of (i) an analog input (Al), (ii) an analog output (AO), (iii) a discrete input (DI), or (iv) a discrete output (DO), the universal I/O module assuming a configuration of the failed I/O module, (at least refer to fig. 2 and paragraphs 46, 64, 114, 100, 103. Describes the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 64, describes: the display assembly is reusable, rewritable, non-volatile, bi-stable. Visually, black characters are written in a transparent background by applying heat to selected locations or pixels in the display layer. Para. 114, describes: the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera); 
Receiving, by the universal I/O module, electronic label information in a request, (at least refer to fig. 2, 15 and paragraphs 45, 111, 112. Describes the activator module, when used in connection with the electronic label 16, can function as a master controller, by sending signals to the electronic label so as to actuate the label to display particular indicia, or by receiving selected signals from the electronic label for subsequent use. The signals received by the activator module 18 can be representative of a variety of information, including the status of the indicia displayed by the electronic label 16, as well as any other information suitable to be employed by the activator, and which would be obvious to those of ordinary skill in the art. The signals sent by the activator module are used by the electronic label to address specific pixels or segments of the electronic label to form the human or machine readable indicia 14. Para. 111, describes: the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon. Para. 112, describes: the activator module can be mounted within the housing of the disk drive. Since the activator module does not need to make direct contact with the disk, the activator can instruct the label to alter or update information displayed by the label even while the disk is spinning. The activator module can thus be configured for activating the label independent of label movement)
Wherein the request has a second ID, (at least refer to fig. 15 and paragraph 111. Describes the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Examiner interprets the encrypted message signal as the second ID); 
Transmitting, by the universal I/O module, the electronic label information to the label wirelessly or across a wired connection, (at least refer to fig. 2 and paragraphs 42, 46. Describes the digital electronic label includes a pixel addressable alterable display media that can be updated or altered via wireless transmissions or using an electronic writer. Para. 46, describes: the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16);
Automatically updating the label with the electronic label information to identify the universal I/O module when the second ID matches the first ID, (at least refer to fig. 2, 20 and paragraphs 131, 123, 47. Describes the activator can alter information in the label independently or without directly c contacting the label. For example, the activator module can alter or update the label when the card is disposed in an article of clothing, a non-conductive package, a wallet, purse, bill fold, business card case, credit card bill folder, wallet picture holders, or checkbook. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label. Examiner interprets the unique identification of the label with the encrypted message signal of the activator as the compared first ID to second ID) 
The label being configurable and capable of (i) displaying an image or text without any power required to maintain the image or text, (at least refer to fig. 13 and paragraphs 108-109, 78. Describes the display portion of the label can display either a portion of the menu or the entire menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) and 
Wherein the label information includes configuration information representative of the configuration of the failed module, (at least refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon).
Gelbman does not explicitly disclose:
(ii) issuing an alert to a user when the first ID of the label does not match an ID of the universal I/O module to 4Application No. 15/324,748Docket No.: 06005/274363which the label is paired
Yodfat teaches: 
(ii) issuing an alert to a user when the first ID of the label does not match an ID of the universal I/O module to 4Application No. 15/324,748Docket No.: 06005/274363which the label is paired, (at least refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. nonvolatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
Regarding claim 20 see the motivation of claim 1.
Regarding claim 2, Gelbman discloses:
Wherein the step of receiving the electronic label information is made via at least one of a wired connection and a wireless connection, (at least refer to fig. 2 and paragraphs 42, 46. Describes the digital electronic label includes a pixel addressable alterable display media that can be updated or altered via wireless transmissions or using an electronic writer. Para. 46, describes: the activator module 18 generates an output signal, designated as radio wave signal 20, that is received by the electronic label 16).
Regarding claim 3, Gelbman discloses:
Wherein the label information further includes a wiring diagram of the industrial automation I/O module, (at least refer to fig. 2, 20 and paragraphs 43, 100, 138. Describes electronic label 16 displays information, generally as human or machine readable indicia 14, in order to display information related to the item 12 or any other predefined or selected information. Para. 100, describes: The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, total number of exposures, remaining number of exposures, A.S.A. speed, date film was manufactured, date film was first placed in the camera, type of camera, date film was removed from the camera, date of processing, location of processing, encrypting software, security codes, and anti-counterfeit software).
Gelbman does not explicitly disclose:
A wiring diagram
It would have been obvious to one having ordinary skill in the art at the time the invention was made to display wiring diagram of an item, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 7 and 16, Gelbman discloses:
Wherein the label comprises a display that renders images using e-ink, (at least refer to fig. 5 and paragraph 58. Describes a suitable material for the electronic ink imaging layer 42 includes electronic ink disposed on a suitable support structure, such as on or between one or more electrodes. The term "electronic ink" as used herein is intended to include any suitable bi-stable, non-volatile material).
Regarding claim 8, Gelbman discloses:
Wherein the rendered image comprises product technical support, (at least refer to fig. 2, 15 and paragraph 46. Describes the storage element 28 can also store lot number, expiration date, manufacturing date, manufacturer, identifier of manufacturing plant as well as other related data consistent with the intended use of the label).
Regarding claim 9, Gelbman discloses:
Wherein the display is configured to render images in color, (at least refer to fig. 2 and paragraph 47. Describes the information can be displayed by the display assembly 30 in any appropriate font color)
Regarding claim 11, Gelbman discloses:
Wherein the industrial automation I/O module receives the electronic label information via a wired connection, (at least refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 12, Gelbman discloses:
Where the industrial automation I/O module receives the electronic label information via a wireless connection, (at least refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 17, Gelbman discloses:
Receiving updated electronic label information, (at least refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label. The stored information can include a unique label/tag identification number, type of organizer, manufacturer name, encrypting software, security codes, and anti-counterfeit software, and the like); 
Displaying the updated electronic label information at the label automatically without user intervention, (at least refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/21/2021